Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  156023 (140)                                                                                              Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  LANSING PARKVIEW, LLC,                                                                                   Kurtis T. Wilder
           Plaintiff/Counterdefendant-                                                               Elizabeth T. Clement,
           Appellee,                                                                                                  Justices
  v                                                                 SC: 156023
                                                                    COA: 328507
                                                                    Ingham CC: 13-000723-CK
  K2M GROUP, LLC and DON L. KESKEY,
           Defendants/Counterplaintiffs/
           Third-Party Plaintiffs-Appellants,
  and
  ROBERT REID and JOEL I. FERGUSON,
           Third-Party Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for an order permitting a document to be
  deemed filed nunc pro tunc on the date of the unsuccessful electronic transmission is
  DENIED. On March 5, 2018, the Court entered an order denying the defendants’
  application for leave to appeal. The defendants electronically filed a motion for
  reconsideration on March 27, 2018, at 12:50 a.m. The Clerk refused to accept the late-
  filed motion for reconsideration. MCR 7.311(G). The defendants allege that their
  attorneys attempted to timely transmit the motion electronically at 11:38 p.m. on March
  26, 2018, but the transmission failed because of an unexpected interruption in network
  functionality at the attorneys’ law firm. Under some circumstances, the Court may “enter
  an order permitting a document to be deemed filed nunc pro tunc on the date of the
  unsuccessful transmission.” Administrative Order 2014-23, 497 Mich. cxxviii (2014).
  But such relief is warranted only where the moving party proves that “the transmission
  failed because of the failure of the TrueFiling system to process the electronic document
  or because of the court’s computer system’s failure to receive the document.” Id. at
  cxxix. Here, the transmission failure or delay was caused by the filer’s equipment or
  system. The defendants have not alleged or shown any error in the TrueFiling system or
  the Court’s computer system. Accordingly, the defendants are not entitled to the relief
  requested.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2018
         t0521
                                                                               Clerk